Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment: Terminal Disclaimer
The terminal disclaimer filed on 5/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,669,596 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art is the following:
	Bicknell (cited in the IDS filed 5/11/2020) teaches a strategy for repair of
mammalian myocardium following injury due the inability of the majority of
cardiomyocytes (e.g., post-mitotic) to undergo cell division. The method for re-initialing
cell division is to induce the overexpression of the cyclin B1-CDC2 (cell division cycle 2
kinase) complex (abstract).
	Tamamori-Adachi (cited in the IDS filed 5/41/2020) teaches the proliferation of
post-mitotic cardiomyocytes by inducing the expression of a variant of cyclin D1
(D1NLS) and CDK4 in cells to promote cell division. Cardiomyocytes were co-infected
with viruses containing D1NLS or cyclin D1 and CDK4 for the development of
therapeutic strategies to induce regeneration of cardiomyocytes (abstract). Rat
neonatal cardiomyocytes were isolated from three day old postnatal rats (page a82).
	Bicknell discusses the results of Tamamori-Adachi and notes that is it not clear whether or not exogenous expression of cyclin D1 alone is sufficient to promote cardiomyocyte proliferation since P3 cardiomyocytes retain a limited proliferative capacity and express other cell-cycle molecules that are required for cell cycle progression such as such as cyclin B1 and CDC2 (page 414).
	Santamaria (Nature (2007) 448: 811-815) teaches that CDK1 can drive cell
division. The assertion is based upon results on mouse embryos and mouse
embryonic fibroblasts (abstract). These types of cells are not adult cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653